TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 7, 2014



                                     NO. 03-12-00763-CR


                                   Daniel Whitley, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM 427TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. Therefore, the Court affirms the trial court’s judgment. However,

there was error in the sentence and cumulation order that requires correction. Therefore, the

Court modifies the trial court’s sentence and cumulation order to read as follows:

       THIS SENTENCE SHALL RUN CONSECUTIVELY AND BEGIN ONLY
       WHEN THE MAY 30, 2008 JUDGMENT AND SENTENCE OF 60 YEARS
       IMPRISONMENT IN THE FOLLOWING CASE CEASES TO OPERATE:
       CAUSE NUMBER D-1-DC-07-301930 IN THE 427TH JUDICIAL DISTRICT
       COURT OF TRAVIS COUNTY INVOLVING AGGRAVATED SEXUAL
       ASSAULT WITH A DEADLY WEAPON.

The sentence and cumulation order, as modified, are affirmed. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.